DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.

Response to Amendment
	Applicant has amended claims 87 and 97. Claims 87-95, 97-99, and 101-106 are pending.
	The amendments to the claims have necessitated new rejections under 112. See 112 rejections below for details.
The amendments to the claims have necessitated new rejections under 103 over Tennyson (GB 2078130) in view of Westbrook (US 2011/0284360). See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see sections A-C of Remarks, filed 10/7/2022, with respect to the prior art rejections have been fully considered, but are moot, as they do not apply to the combination of prior art references relied upon in the new rejections prior art rejections below.

Applicant’s arguments, see section D of Remarks, filed 10/7/2022, with respect to the double patenting rejections of record have been fully considered but they are not persuasive.  
	Applicant has requested that the double patenting rejections be held in abeyance until the other rejections have been overcome. The Office cannot hold rejections in abeyance. Therefore, the double patenting rejections are maintained. 

	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87-95 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 87 recites the newly added limitation “the second region has a second perimeter greater than the first perimeter along at least one dimension thereof.” 
In discussing this limitation, it must be understood that claim 87 also recites “a quench tower comprising a first region and a second region disposed over the first region, the quench tower including a plurality of sidewalls that together define (i) an open upper area having a first perimeter at the second region, and (ii) a first opening in the first region, the first opening being configured to receive a train car containing coke.”
Applicant’s disclosure as originally filed contains support for “a quench tower comprising a first region and a second region disposed over the first region, the quench tower including a plurality of sidewalls that together define (i) an open upper area having a first perimeter at the second region, and (ii) a first opening in the first region, the first opening being configured to receive a train car containing coke,” wherein --the first region has a second perimeter greater than the first perimeter--, e.g. in Figures 2-3. 
However, there is no support in the disclosure as originally filed for “a quench tower comprising a first region and a second region disposed over the first region, the quench tower including a plurality of sidewalls that together define (i) an open upper area having a first perimeter at the second region, and (ii) a first opening in the first region, the first opening being configured to receive a train car containing coke,” wherein  “the second region has a second perimeter greater than the first perimeter along at least one dimension thereof.”
Therefore, claim 87 contains new matter which must be removed from the claims.
Claims 88-95 are rejected due to their dependency on indefinite claim 87.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 87- 95, 97-99, and 101-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 87 recites “wherein the second region has a second perimeter greater than the first perimeter along at least one dimension thereof,” in lines 12-14.
In discussing this limitation, it must be understood that claim 87 also recites “a quench tower comprising a first region and a second region disposed over the first region, the quench tower including a plurality of sidewalls that together define (i) an open upper area having a first perimeter at the second region, and (ii) a first opening in the first region, the first opening being configured to receive a train car containing coke.”
Considering that claim 87 already requires the second region have a first perimeter, it is unclear exactly what it means for “the second region has a second perimeter greater than the first perimeter along at least one dimension thereof.” Furthermore, the requirement that “the second region has a second perimeter greater than the first perimeter along at least one dimension thereof,” appears to be inconsistent with the description in Applicant’s specification and Figures.
Based on Applicant’s specification and Figures, it appears that Applicant intended to require that --the first region has a second perimeter greater than the first perimeter along at least one dimension thereof.-- Therefore, for the purposes of examination, claim 1 has been interpreted as reciting --the first region has a second perimeter greater than the first perimeter along at least one dimension thereof.--
Claim 87 recites “wherein the second region has a second perimeter greater than the first perimeter along at least one dimension thereof,” in lines 12-14. The scope of this limitation is unclear.
First, it is unclear what the claimed “at least one dimension thereof” refers to, i.e. it is unclear of what the “at least one dimension” is.
Furthermore, it is unclear if the limitation requires 1) that the second perimeter be greater than the first perimeter, or 2) that the second perimeter merely be a shape that has a dimension that is greater than a dimension of the first perimeter.
Based on the claim language alone, the second interpretation would be more proper. However, Applicant’s Figures, e.g. Figures 2 and 3, suggest that Applicant intends to capture the first interpretation. Therefore, for the purposes of Examination, claim 87 has been interpreted as reciting --wherein the second region has a second perimeter greater than the first--.
Claims 88-95 are rejected due to their dependency on indefinite claim 87.
Claim 97 recites “wherein the second perimeter is greater than the first perimeter along at least one dimension thereof,” in lines 7-8.
First, it is unclear what the claimed “at least one dimension thereof” refers to, i.e. it is unclear of what the “at least one dimension” is.
Furthermore, it is unclear if the limitation requires 1) that the second perimeter be greater than the first perimeter, or 2) that the second perimeter merely be a shape that has a dimension that is greater than a dimension of the first perimeter.
Based on the claim language alone, the second interpretation would be more proper. However, Applicant’s Figures, e.g. Figures 2 and 3, suggest that Applicant intends to capture the first interpretation. Therefore, for the purposes of Examination, claim 97 has been interpreted as reciting --wherein the second region has a second perimeter greater than the first--.
Claims 98-99 and 101-106 are rejected due to their dependency on indefinite claim 97.

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 87, 89, 90, 95, 97-99, 101, and 102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tennyson (GB 2078130) in view of Westbrook (US 2011/0284360).
With regard to claim 87: Tennyson teaches a system for quenching coke (abstract, page 1 Lines 1-10), the system comprising: a quench tower 10 comprising a first region and a second region disposed over the first region, the quench tower including a plurality of sidewalls that together define an (i) an open upper area (open upper end) 14 having a first perimeter at the second region, and (ii) a first opening (bottom opening) 12 in the first region, the first opening being configured to receive a train car 16 containing coke 18, wherein the train car has a train car 16 has a train car perimeter smaller than the first perimeter (Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
A plurality of quench baffles (second layer) 40 disposed in the second region of the quench tower 10, at least a portion of the quench baffles including multi-turn chevrons (chevrons having corrugated surfaces) extending toward the first region (Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
A quench spray nozzle array comprising a plurality of quench spray nozzles 32 disposed below the plurality of quench baffles 40 and extending toward the first region, the quench spray nozzles being configured to spray fluid toward the first region (Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
And a plurality of baffle spray nozzles 42 coupled to the quench tower 10 below the quench baffles 40 and positioned to spray fluid onto the quench baffles 40 (Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
Tennyson is silent to the first region having a second perimeter that is greater than the first perimeter.
However, it is known in the art to provide quench towers having first regions with second perimeters greater than the first perimeter. For example, Westbrook teaches a quench tower having a first region and a second region disposed over the first region, the quench tower 25 including a plurality of sidewalls that together define an open upper area having a first perimeter at the second region and a first opening 62 being configured to receive a train car 18 containing coke, wherein the first region has a second perimeter greater than the first perimeter (Figures 1 and 5, paragraphs [0032]-[0033] and [0039]).
Furthermore, mere changes in size and/or relative dimension do not patentably distinguish a claimed invention over a prior art device absent evidence that the change in size and/or relative dimensions would cause the device to function differently than the device (see MPEP 2144.04(IV)A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tennyson in view of Westbrook by changing the relative sizes/dimensions of the first and second regions, i.e. by enlarging the first region relative to the second, such that the first region has a second perimeter greater than the first perimeter, in order to obtain a predictably functional quench tower.
With regard to claim 89: In modified Tennyson, the baffle spray nozzles 42 in the second region vertically between the quench spray nozzle array and the quench baffles 40 (Tennyson: Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
With regard to claim 90: In modified Tennyson, the baffle spray nozzles 42 are mechanically coupled directly to a sidewall of the quench tower 10 via a mount (water supply system), and is angled upwards towards the quench baffles 40 (Tennyson: Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
With regard to claim 95: Modified Tennyson does not explicitly teach that the quench tower further comprises one or more second openings configured to receive ambient air from an area outside the sidewalls, the one of more openings being positioned such that, in operation, the ambient air received from the one or more second openings enters the first region at an elevation below a portion of the train car containing the coke.
However, Tennyson teaches that the coke quenching tower thereof operates on natural draft (Page 2 Lines 74-85). 
Furthermore, it is known in the art to provide quench towers with openings which can receive ambient air from outside the sidewalls, the one of more openings being positioned such that, in operation, the ambient air received from the one or more second openings enters the first region at an elevation below a portion of the train car containing the coke. For example, Westbrook teaches a quench tower having a pair of openings (portals) 60 and 62 which are configured such that they can receive ambient air from outside the sidewalls and positioned such that, in operation, at least a portion of ambient air received from the openings t60 and 62 will enter the quench tower at an elevation below a portion of a train car (quench car) 18 containing coke 20 (Figure 5, paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tennyson in view of Westbrook by adding at least one second opening configured to receive ambient air from an area outside the sidewalls, the at least one second opening being positioned such that, in operation, at least a portion of the ambient air received from the at least one second opening enters the first region at an elevation below a portion of the train car containing the coke, in order to obtain a quench tower which enables efficient rising of the quench vapors therein.
With regard to claim 97: Tennyson teaches a system for quenching coke (abstract, page 1 Lines 1-10), the system comprising: a quench tower 10 comprising (i) a plurality of sidewalls at least partially defining an elongate structure and an open top (open upper end) 14 having a first perimeter and (ii) a base region having a second perimeter and an entrance (bottom opening) 12 configured to receive a train car 16, wherein the train car has a train car perimeter configured to contain coke 18 and that is smaller than the first perimeter (Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
A plurality of quench baffles 40 (second layer) 40 disposed in an interior portion of the quench tower 10 above the base region, at least a portion of the quench baffles 40 including multi-turn chevrons (corrugated chevrons) extending towards the base region (Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
A quench spray nozzle array disposed in the interior portion of the quench tower and comprising a plurality of quench spray nozzles 32 disposed adjacent the plurality of quench baffles 40 and extending toward the base region, the quench spray nozzles being configured to spray fluid toward the base region (Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
And a plurality of baffle spray nozzles 42 disposed in the interior portion of the quench tower vertically between the quench spray nozzle array and a bottommost portion of the quench baffles 40 and positioned to spray fluid towards the quench baffles 40 (Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
Tennyson is silent to the second perimeter being greater than the first perimeter.
However, it is known in the art to provide quench towers having base regions with second perimeters greater than the first perimeter. For example, Westbrook teaches a quench tower having a plurality of sidewalls at least partially defining a structure and an open top having a first perimeter and a base region having a second perimeter and an entrance configured to receive a train car, wherein the second perimeter is greater than the first perimeter (Figures 1 and 5, paragraphs [0032]-[0033] and [0039]).
Furthermore, mere changes in size and/or relative dimension do not patentably distinguish a claimed invention over a prior art device absent evidence that the change in size and/or relative dimensions would cause the device to function differently than the device (see MPEP 2144.04(IV)A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tennyson in view of Westbrook by changing the relative sizes/dimensions of the base region and the open top, i.e. by enlarging the base region relative the open top, such that the base region has second perimeter greater than the first perimeter, in order to obtain a predictably functional quench tower.
With regard to claims 98 and 99: Modified Tennyson does not explicitly teach that the quench tower further comprises one or more openings in the sidewall of the base region, wherein the one of more openings are configured to receive ambient air from an area outside the quench tower and direct the ambient air toward the open top of the quench tower, the one of more openings being positioned such that, in operation, the ambient air received from the one or more second openings enters the first region at an elevation below a portion of the train car containing the coke.
However, Tennyson teaches that the coke quenching tower thereof operates on natural draft (Page 2 Lines 74-85). 
Furthermore, it is known in the art to provide quench towers with one or more openings in the sidewall of the base region, wherein the one of more openings are configured to receive ambient air from an area outside the quench tower and direct the ambient air toward the open top of the quench tower, the one of more openings being positioned such that, in operation, the ambient air received from the one or more second openings enters the first region at an elevation below a portion of the train car containing the coke. For example, Westbrook teaches a quench tower having a pair of openings (portals) 60 and 62 in a base region of the quench tower, wherein the openings are configured such that they can receive ambient air from outside the quench tower and direct the air toward the open top thereof, and wherein the openings are positioned such that, in operation, at least a portion of ambient air received from the openings t60 and 62 will enter the quench tower at an elevation below a portion of a train car (quench car) 18 containing coke 20 (Figure 5, paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tennyson in view of Westbrook by adding one or more openings in the sidewall of the base region, wherein the one of more openings are configured to receive ambient air from an area outside the quench tower and direct the ambient air toward the open top of the quench tower, the one of more openings being positioned such that, in operation, the ambient air received from the one or more second openings enters the first region at an elevation below a portion of the train car containing the coke, in order to obtain a quench tower which enables efficient rising of the quench vapors therein.
With regard to claim 101: In modified Tennyson, the baffle spray nozzles 42 are mechanically couple dot on of the sidewalls of the quench tower and are angled upward towards the plurality of quench baffles 40 (Tennyson: Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
With regard to claim 102: In modified Tennyson, the baffle spray nozzles 42 are mechanically couple dot on of the sidewalls of the quench tower 10 via a mount (water supply system) 31 and are angled upward towards the plurality of quench baffles 40 (Tennyson: Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).


Claim 88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tennyson in view of Westbrook, as applied to the rejection of claim 87 above, and in further view of Didier-Werke (GB 871,094).
With regard to claim 88: As discussed in the rejection of claim 87 above, the system of modified Tennyson comprises multiple quench spray nozzles 32 (Tennyson: Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
Modified Tennyson does not explicitly teach that the quench spray nozzles include a first nozzle disposed at a first angle relative to one of the sidewalls and a second nozzle disposed at a second angle relative to the one of the sidewalls, the first angle being different than the second angle.
	However, it is known in the art to provide quench spray nozzles at various angles in coke quenching towers. For example, Didier-Werke teaches a coke quench tower having a plurality of quench spray nozzles (injectors) 3 and 6, wherein the quench spay nozzles include a first nozzle disposed at a first angle relative to one of the sidewalls and a second nozzle disposed at a second angle relative to the one of the sidewalls, the first angle being different than the second angle (Figures 1 and 2, Page 1 Line 80-Page 2 Line 25). It is well established that it would be obvious to one of ordinary skill in the art before the effective filing date to substitute one prior art element for another in order to obtain predictable results (MPEP 2143).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tennyson in view of Deider-Werke by replacing the quench spray nozzles with a plurality of quench spray nozzles including a first nozzle disposed at a first angle relative to one of the sidewalls and a second nozzle disposed at a second angle relative to the one of the sidewalls, the first angle being different than the second angle, in order to obtain a quench tower that it predictably capable of quenching coke.

Claims 91-94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tennyson in view of Westbrook, as applied to the rejection of claim 87 above, and in further view of Freimuth et al. (US 2015/0122629), hereafter referred to as Freimuth.
With regard to claim 91: The baffle spray nozzles 42 are a plurality first baffle spray nozzles positioned below the quench baffles 40 (Tennyson: Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
Modified Tennyson is silent to a second baffle spray nozzle positioned above the quench baffles. 
However, it is known in the art to provide baffle spray nozzles positioned above quench baffles. For example, Freimuth teaches a system for quenching coke (abstract), the system comprising a quench tower comprising a first region (quenching chamber) 2 and a second region (chimney) 4 disposed over the first region 2 (Figure 1, paragraph [0027]), the quench tower including a plurality of sidewalls an open upper area (Figure 1, paragraphs [0027] and [0028]), a plurality of quench baffles (lamella) 7 disposed in the second region 4 of the quench tower, wherein at least a portion of the quench baffles 7 including multi-turn chevrons extending toward the first region 2 (Figures 1, 3a, and 3b, paragraphs [0027]-[0030] and [0032]-[0033]), and a plurality of baffle spray nozzles (scavenging device) 9 positioned above the quench baffles and configured to spray fluid onto the quench baffles 7 (Figure 1, paragraphs [0018] and [0035]-[0036]). Furthermore, Freimuth explicitly suggests mounting baffle spray nozzles (scavenging devices) 9 both above and below the quench baffles 7 therein (paragraph [0036]).
A person having ordinary skill in the art would recognize that providing baffle spray nozzles positioned below and angled upward toward the quench baffles would advantageously allow said spray nozzles to clean portions of the quench baffles which could not be easily cleaned by spray nozzles mounted above the baffles. Likewise, a person having ordinary skill in the art would recognize that the inverse is true of spray nozzles mounted above and angled downwardly toward the baffles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tennyson in view of Freimuth by adding a plurality of second baffle spray nozzles above the quench baffles, wherein the plurality of second baffle spray nozzles are angled downwards toward the quench baffles, in order to obtain a quench tower capable of providing more thorough cleaning of the quench baffles, i.e. by virtue of having baffle spray nozzles spraying water onto the upper end of the baffles from above and nozzles spraying water onto the lower end of the baffles from below.
With regard to claim 92: In modified Tennyson, the quench baffles 40 are a first plurality of quench baffles.
Modified Tennyson is silent to the quench tower further comprising a third region disposed over the second region, the system further comprising a second plurality of quench baffles disposed in the third region of the quench tower and including chevrons extending toward the second region.
However, it is known in the art to provide such third regions and second pluralities of quench baffles. For example, Freimuth teaches a quench which tower can be considered to comprise a first region (quenching chamber) 2, a second region (i.e. a lower portion of chimney 4 comprising spraying device 5, lower separation device 6, second baffle spray nozzles 9, etc.), said second region being disposed over the first region 2, and a third region (i.e. an upper portion of chimney 4 comprising the upper separation device 6), said third region being disposed over the second region (Freimuth: Figures 1, 3a, and 3b, paragraphs [0027]-[0033]). The system of Freimuth further comprises a second plurality of quench baffles 7, i.e. a plurality of quench baffles making up the upper separation device 6, wherein the second plurality of quench baffles 7 is positioned in the third region of the quench tower (i.e. the upper portion of the chimney 4 as described above), and wherein the second plurality of baffles 7 include chevrons extending toward the second region (Freimuth: Figures 1, 3a, and 3b, paragraphs [0030]-[0033] and [0039])).
A person having ordinary skill in the art would recognize that providing a second plurality of quench baffles would increase the effectiveness of the scrubbing section of the tower.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tennyson in view of Freimuth by adding a third region disposed over the second region and a second plurality of quench baffles disposed in the third region of the quench tower and including chevrons extending toward the second region, in order to improve the effectiveness of the scrubbing section of the tower by adding an additional set of baffles thereto. 
With regard to claim 93: Modified Tennyson is silent to the second baffle spray nozzle being positioned vertically between the first plurality of quench baffles and the second plurality of quench baffles, the second baffle spray nozzle being angled upward toward the second plurality of quench baffles and configured to spray fluid at the second plurality of quench baffles.
However, a person having ordinary skill in the art would recognize that it would be at least desirable to provide a second second plurality of baffle spray nozzles for the purposes of cleaning the second plurality of quench baffles (the first second baffle spray nozzles being disposed for cleaning the first plurality of quench baffles). Furthermore, it is known in the art to provide baffle spray nozzles below quench baffles and directed upwardly so as to spray water onto the quench baffles from below for the purposes of cleaning. For example, the first plurality of quench nozzles 42 is so oriented in Tennyson (Tennyson: Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tennyson by adding a second second plurality of baffle spray nozzles being positioned vertically between the first plurality of quench baffles and the second plurality of quench baffles, the second second plurality baffle spray nozzle being angled upward toward the second plurality of quench baffles and configured to spray fluid at the second plurality of quench baffles, in order to provide the quench tower with baffle spray nozzles for cleaning the second plurality of quench baffles. 
With regard to claim 94: Modified Tennyson is silent to a third baffle spray nozzle positioned vertically above the second plurality of quench baffles and configured to spray fluid at the second plurality of quench baffles.
However, it is known in the art to provide baffle spray nozzles positioned above quench baffles. For example, Freimuth teaches a system for quenching coke (abstract), the system comprising a quench tower comprising a first region (quenching chamber) 2 and a second region (chimney) 4 disposed over the first region 2 (Figure 1, paragraph [0027]), the quench tower including a plurality of sidewalls an open upper area (Figure 1, paragraphs [0027] and [0028]), a plurality of quench baffles (lamella) 7 disposed in the second region 4 of the quench tower, wherein at least a portion of the quench baffles 7 including multi-turn chevrons extending toward the first region 2 (Figures 1, 3a, and 3b, paragraphs [0027]-[0030] and [0032]-[0033]), and a plurality of baffle spray nozzles (scavenging device) 9 positioned above the quench baffles and configured to spray fluid onto the quench baffles 7 (Figure 1, paragraphs [0018] and [0035]-[0036]). Furthermore, Freimuth explicitly suggests mounting baffle spray nozzles (scavenging devices) 9 both above and below the quench baffles 7 therein (paragraph [0036]).
A person having ordinary skill in the art would recognize that providing baffle spray nozzles positioned below and angled upward toward the quench baffles would advantageously allow said spray nozzles to clean portions of the quench baffles which could not be easily cleaned by spray nozzles mounted above the baffles. Likewise, a person having ordinary skill in the art would recognize that the inverse is true of spray nozzles mounted above and angled downwardly toward the baffles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tennyson in view of Freimuth by adding a third plurality of baffle spray nozzles positioned vertically above the second plurality of quench baffles and configured to spray fluid at the second plurality of quench baffles, in order to obtain a quench tower capable of providing more thorough cleaning of the quench baffles, i.e. by virtue of having baffle spray nozzles (the third plurality of baffle spray nozzles) spraying water onto the upper end of the baffles from above and nozzles (the second second plurality of baffle spray nozzles) spraying water onto the lower end of the baffles from below.

Claim 103 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tennyson in view of Westbrook, as applied to the rejection of claim 97 above, and in further view of Didier-Werke (GB 871,094).
With regard to claim 103: As discussed in the rejection of claim 97 above, the system of modified Tennyson comprises multiple quench spray nozzles 32 (Tennyson: Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
Modified Tennyson does not explicitly teach that the quench spray nozzles include a first nozzle disposed at a first angle relative to one of the sidewalls and a second nozzle disposed at a second angle relative to the one of the sidewalls, the first angle being different than the second angle.
	However, it is known in the art to provide quench spray nozzles at various angles in coke quenching towers. For example, Didier-Werke teaches a coke quench tower having a plurality of quench spray nozzles (injectors) 3 and 6, wherein the quench spay nozzles include a first nozzle disposed at a first angle relative to one of the sidewalls and a second nozzle disposed at a second angle relative to the one of the sidewalls, the first angle being different than the second angle (Figures 1 and 2, Page 1 Line 80-Page 2 Line 25). It is well established that it would be obvious to one of ordinary skill in the art before the effective filing date to substitute one prior art element for another in order to obtain predictable results (MPEP 2143).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tennyson in view of Deider-Werke by replacing the quench spray nozzles with a plurality of quench spray nozzles including a first nozzle disposed at a first angle relative to one of the sidewalls and a second nozzle disposed at a second angle relative to the one of the sidewalls, the first angle being different than the second angle, in order to obtain a quench tower that it predictably capable of quenching coke.

Claims 104-106 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tennyson in view of Westbrook, as applied to the rejection of claim 97 above, and in further view of Freimuth et al. (US 2015/0122629), hereafter referred to as Freimuth.
With regard to claim 104: The baffle spray nozzles 42 are a plurality first baffle spray nozzles positioned below the quench baffles 40 (Tennyson: Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
Modified Tennyson is silent to a second baffle spray nozzle positioned above the quench baffles. 
However, it is known in the art to provide baffle spray nozzles positioned above quench baffles. For example, Freimuth teaches a system for quenching coke (abstract), the system comprising a quench tower comprising a first region (quenching chamber) 2 and a second region (chimney) 4 disposed over the first region 2 (Figure 1, paragraph [0027]), the quench tower including a plurality of sidewalls an open upper area (Figure 1, paragraphs [0027] and [0028]), a plurality of quench baffles (lamella) 7 disposed in the second region 4 of the quench tower, wherein at least a portion of the quench baffles 7 including multi-turn chevrons extending toward the first region 2 (Figures 1, 3a, and 3b, paragraphs [0027]-[0030] and [0032]-[0033]), and a plurality of baffle spray nozzles (scavenging device) 9 positioned above the quench baffles and configured to spray fluid onto the quench baffles 7 (Figure 1, paragraphs [0018] and [0035]-[0036]). Furthermore, Freimuth explicitly suggests mounting baffle spray nozzles (scavenging devices) 9 both above and below the quench baffles 7 therein (paragraph [0036]).
A person having ordinary skill in the art would recognize that providing baffle spray nozzles positioned below and angled upward toward the quench baffles would advantageously allow said spray nozzles to clean portions of the quench baffles which could not be easily cleaned by spray nozzles mounted above the baffles. Likewise, a person having ordinary skill in the art would recognize that the inverse is true of spray nozzles mounted above and angled downwardly toward the baffles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tennyson in view of Freimuth by adding a plurality of second baffle spray nozzles above the quench baffles, wherein the plurality of second baffle spray nozzles are angled downwards toward the quench baffles, in order to obtain a quench tower capable of providing more thorough cleaning of the quench baffles, i.e. by virtue of having baffle spray nozzles spraying water onto the upper end of the baffles from above and nozzles spraying water onto the lower end of the baffles from below.
With regard to claim 105: In modified Tennyson, the quench baffles 40 are a first plurality of quench baffles.
Modified Tennyson is silent to the quench tower further comprising a third region disposed over the second region, the system further comprising a second plurality of quench baffles disposed in the third region of the quench tower and including chevrons extending toward the second region.
However, it is known in the art to provide such third regions and second pluralities of quench baffles. For example, Freimuth teaches a quench which tower can be considered to comprise a first region (quenching chamber) 2, a second region (i.e. a lower portion of chimney 4 comprising spraying device 5, lower separation device 6, second baffle spray nozzles 9, etc.), said second region being disposed over the first region 2, and a third region (i.e. an upper portion of chimney 4 comprising the upper separation device 6), said third region being disposed over the second region (Freimuth: Figures 1, 3a, and 3b, paragraphs [0027]-[0033]). The system of Freimuth further comprises a second plurality of quench baffles 7, i.e. a plurality of quench baffles making up the upper separation device 6, wherein the second plurality of quench baffles 7 is positioned in the third region of the quench tower (i.e. the upper portion of the chimney 4 as described above), and wherein the second plurality of baffles 7 include chevrons extending toward the second region (Freimuth: Figures 1, 3a, and 3b, paragraphs [0030]-[0033] and [0039])).
A person having ordinary skill in the art would recognize that providing a second plurality of quench baffles would increase the effectiveness of the scrubbing section of the tower.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tennyson in view of Freimuth by adding a third region disposed over the second region and a second plurality of quench baffles disposed in the third region of the quench tower and including chevrons extending toward the second region, in order to improve the effectiveness of the scrubbing section of the tower by adding an additional set of baffles thereto. 
With regard to claim 106: Modified Tennyson is silent to the second baffle spray nozzle being positioned vertically between the first plurality of quench baffles and the second plurality of quench baffles, the second baffle spray nozzle being angled upward toward the second plurality of quench baffles and configured to spray fluid at the second plurality of quench baffles.
However, a person having ordinary skill in the art would recognize that it would be at least desirable to provide a second second plurality of baffle spray nozzles for the purposes of cleaning the second plurality of quench baffles (the first second baffle spray nozzles being disposed for cleaning the first plurality of quench baffles). Furthermore, it is known in the art to provide baffle spray nozzles below quench baffles and directed upwardly so as to spray water onto the quench baffles from below for the purposes of cleaning. For example, the first plurality of quench nozzles 42 is so oriented in Tennyson (Tennyson: Figures 1 and 2, Page 1 Line 80-Page 2 Line 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tennyson by adding a second second plurality of baffle spray nozzles being positioned vertically between the first plurality of quench baffles and the second plurality of quench baffles, the second second plurality baffle spray nozzle being angled upward toward the second plurality of quench baffles and configured to spray fluid at the second plurality of quench baffles, in order to provide the quench tower with baffle spray nozzles for cleaning the second plurality of quench baffles.

The following rejections are maintained from the previous Office Action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 87-95, 97-99, and 101-106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 9,273,250. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘250 patent are drawn to a substantially identical quench tower system.
The principle difference between the claim sets is that the claims of the ‘250 patent emphasis different aspects of the quench tower than the claims of the present Application.
However, the elements emphasized in the present claims are also present in the claims of the ‘250 patent and/or are disclosed in the specification and figures thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘250 patent so as to emphasis the same elements of the claimed quench tower as the present claims, thus arriving at the claims of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772